











EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, entered into this 15th day of February, 2007, by and
between AXS-One Inc., a Delaware corporation (the “Company”), and Joseph P.
Dwyer (hereinafter called the “Employee”).




WITNESSETH:




WHEREAS, the Company desires that the Employee serve as the Executive Vice
President, Treasurer, Secretary and Chief Financial Officer of the Company and
the Employee is willing to serve the Company in such capacities.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto agree as follows:




Section 1.

Employment




As of the date hereof, the Company will employ the Employee and the Employee
will perform services for the Company and its subsidiaries on the terms and
conditions set forth in this Agreement and for the period specified in Section 3
hereof (“Term of Employment”).




Section 2.

Duties




The Employee, during the Term of Employment, will serve the Company as its
Executive Vice President, Treasurer, Secretary and Chief Financial Officer.  The
Employee will have such duties and responsibilities as are assigned to him by
the Chief Executive Officer of the Company commensurate with his positions as
Executive Vice President, Treasurer, Secretary and Chief Financial Officer of
the Company.  The Employee will perform his duties hereunder faithfully and to
the best of his abilities and in furtherance of the business of the Company and
its subsidiaries, and will devote his full business time, energy, attention and
skill to the business of the Company and its subsidiaries and to the promotion
of its interests, except as otherwise agreed by the Company.  The Employee
warrants and represents that he is free to enter into this Agreement and is not
restricted by any prior or existing agreement and the Company may rely on such
representation in entering into this Agreement.




Section 3.

Term of Employment




The Employee’s employment hereunder shall be “at will” and is terminable at any
time by either party, subject to the provisions of Sections 9 and 10 hereof.




Section 4.

Salary




The Employee will receive, as compensation for his duties and obligations to the
Company pursuant to this Agreement, a base salary at the annual rate of Two
Hundred Fifty

















Thousand Dollars ($250,000), payable in substantially equal installments in
accordance with the Company’s payroll practice.  It is agreed between the
parties that the Company will review the base annual salary annually and in
light of such review may (but will not be obligated to), in the discretion of
the Compensation Committee of the Board of Directors of the Company, increase
such annual base salary taking into account any change in the Employee’s
responsibilities, increases in the cost of living, performance by the Employee,
and other pertinent factors.




Section 5.

Bonus




During the Term of Employment, the Employee will be eligible for an annual bonus
in the form of cash or Company common stock as determined at the sole discretion
of the Compensation Committee of the Board of Directors.




Section 6.

Employee Benefits




(a)

During the Term of Employment, the Company shall pay the Employee a
non-accountable automobile allowance of Seven Hundred Fifty Dollars ($750) per
month, subject to increase in the discretion of the Compensation Committee of
the Board of Directors of the Company.




(b)

Subject to any applicable probationary or similar periods, during the Term of
Employment, the Employee will be entitled to participate in all employee benefit
programs of the Company, as such programs may be in effect from time to time.
 Subject to any applicable probationary or similar periods, during the Term of
Employment, the Employee will also be entitled to participate in all retirement
programs of the Company for which current employees are eligible, as such
programs may be in effect from time to time (including the Company’s 401(k)
plan).




Section 7.

Business Expenses




All reasonable travel and other out-of-pocket expenses incidental to the
rendering of services by the Employee hereunder will be paid by the Company and
if expenses are paid in the first instance by the Employee, the Company will
reimburse him therefor upon presentation of proper invoices; subject in each
case to compliance with the Company’s reimbursement policies and procedures.




Section 8.

Vacations and Sick Leave




The Employee will be entitled to holidays, reasonable vacation and reasonable
sick leave each year, in accordance with policies of the Company, as determined
by the Board of Directors, provided, however, that the Employee will be entitled
to a minimum of four (4) weeks vacation per year.




Section 9.

Termination








2













(a)

Termination by the Company for Serious Cause.  In the event of Serious Cause (as
defined below), the Company may, not later than one hundred and twenty (120)
days following the later of such event or the Company becoming aware of such
event, terminate the Employee’s employment and the Term of Employment upon
written notice of such termination stating the Serious Cause upon which the
Company relies for its termination.  The Employee’s employment and the Term of
Employment will be terminated effective as of the date specified in such notice,
which will in no event be earlier than the effective date of such notice as
provided in Section 18.




“Serious Cause” means any of the following reasons that remains uncured (if
curable) for 10 days after the Employee’s receipt of written notice thereof: (i)
gross misconduct or gross neglect of duties related to the Company; (ii) the
Employee’s fraud, embezzlement, or misappropriation of any property or
proprietary information of the Company by Employee; (iii) the Employee’s
conviction of, or plea of nolo contendere to, a felony or other crime involving
moral turpitude (other than as a result of a traffic violation); or (iv) a
material breach by the Employee of any provision of this Agreement or any other
material breach of any agreement entered into with the Company.




(b)

Termination by Employee for Good Reason.  The Employee may terminate his
employment and the Term of Employment in the event of Good Reason (as defined
below) upon thirty (30) days’ prior written notice of such termination stating
the Good Reason upon which the Employee relies for his termination.  The
Employee’s employment and the Term of Employment will be terminated effective as
of the date specified in such notice, which in no event will be earlier than the
effective date of such notice as provided in Section 18.




“Good Reason” means (i) a reduction in the Employee’s salary or benefits other
than an across-the-board reduction affecting all members of senior management,
(ii) a material reduction of the Employee’s duties and significant
responsibilities hereunder (not including reasonable changes in title or in
corporate structure), (iii) a material breach of this Agreement by the Company
(which shall include any failure to make payments due hereunder), or (iv) the
Company requires the Employee to change the location of the Employee’s principal
office, so that Employee will be based at a location more than forty miles from
the location of Employee’s principal office (i.e., the Company’s current
executive offices located at 301 Route 17 North, Rutherford, New Jersey 07070).
 For avoidance of doubt, it shall constitute a “material reduction of the
Employee’s duties and significant responsibilities hereunder” if the Employee is
no longer the most senior financial executive of the Company (or any successor
thereto) reporting directly to the Chief Executive Officer.




(c)

Effect of Termination for Serious Cause or Without Good Reason.  In the event of
termination of the Employee’s employment and the Term of Employment by the
Company for Serious Cause or by the Employee without Good Reason, the Employee
will forfeit all bonus amounts for the then current full fiscal year, and the
Company will be liable to the Employee only for (i) any accrued but unpaid base
salary, automobile allowance and vacation, (ii) any fully earned but unpaid
bonus (subject, if applicable, to the terms of any deferred compensation
arrangements), and (iii) reimbursement of business expenses incurred prior to
the date of termination.





3
















(d)

Death, Retirement, Disability.  In the event of the death, Retirement or
Disability of the Employee, the Employee’s employment and Term of Employment
will be terminated as of the date of such death, Retirement or Disability and
the Company will pay the Employee, or the Employee’s estate or legal
representative, as appropriate, (i) any accrued but unpaid base salary,
automobile allowance and vacation, (ii) any fully earned but unpaid bonus
(subject, if applicable, to the terms of any deferred compensation
arrangements), and (iii) reimbursement of business expenses incurred prior to
the date of termination.




“Disability” means the Employee’s inability, for reasons of health, to carry out
the functions of his position for a total of one hundred eighty (180) days
during any twelve (12) month period.  “Retirement” will mean retirement from
employment upon or after attaining age sixty-five (65) or such earlier age
agreed to by the Company.




(e)

Effect of Termination Without Serious Cause or With Good Reason.  If (i) the
Company terminates the Term of Employment and the Employee’s employment herein
without Serious Cause (including by cancellation or non-renewal of this
Agreement), or (ii) the Employee terminates the Term of Employment and his
employment hereunder for Good Reason, the Company will continue to pay the
Employee his then-current base salary in accordance with the Company’s normal
pay practices for a period of nine (9) months from the date of such termination
and will pay such amounts under COBRA as are required to maintain existing
health insurance coverage for the shorter of nine (9) months or until such time
as the Employee becomes eligible for similar health insurance coverage with a
new employer.  In addition, the Employee will be entitled to prompt payment of
(A) any accrued but unpaid salary, automobile allowance and vacation, (B) any
earned but unpaid bonus (subject, if applicable, to the terms of any deferred
compensation arrangements), and (C) reimbursement of business expenses incurred
prior to the date of termination.




(f)

No Other Obligations; No Mitigation.  In the event of the termination of the
Employee’s employment and the Term of Employment, (i) the Company will have no
obligations to the Employee other than those set forth in Sections 9 and 10
herein and (ii) the Employee shall be under no obligation to seek other
employment and there shall be no offset against any amounts due the Employee
under this Agreement on account of any remuneration attributable to any
subsequent employment that the Employee may obtain.  Any amounts due under
Sections 9 or 10 are in the nature of severance payments and are not in the
nature of a penalty.  Such amounts are inclusive, and in lieu of, any amounts
payable under any other salary continuation or severance arrangement of the
Company and to the extent paid or provided under any other such arrangement,
shall be offset from the amount due hereunder.




(g)

Release.  The Employee (or his estate) shall not be entitled to receive any
severance amounts set forth in Sections 9 or 10 herein unless the Employee
executes a customary form of mutual general release presented by the Company and
negotiated in good faith of all claims whether known or unknown that the
Employee may then have against the Company and its affiliates.








4













(h)

Compliance.  The parties acknowledge that the timing of payments provided in
Sections 9 and 10 herein may be amended to comply with the terms of Section 409A
of the Internal Revenue Code, as amended.




Section 10.

Change of Control




(a)

Effect of Termination.  If (i) the employment of the Employee is terminated by
the Company (or successor thereto) without Serious Cause or (ii) the Employee
terminates employment with the Company (or successor thereto) for Good Reason,
within the period commencing on the date that a Change of Control is formally
proposed to the Company’s Board of Directors and ending on the second
anniversary of the date on which such Change of Control occurs, then the
Employee will receive two times the salary amount to which he would have been
entitled under Section 9(e) hereof and the Company will pay such amounts under
COBRA as are required to maintain existing health insurance coverage for the
shorter of eighteen (18) months or until such time as the Employee becomes
eligible for similar health insurance coverage with a new employer.  In
addition, the Employee will be entitled to prompt payment of (A) any accrued but
unpaid salary, automobile allowance and vacation, (B) any earned but unpaid
bonus (subject, if applicable, to the terms of any deferred compensation
arrangements) and (C) reimbursement of business expenses incurred prior to the
date of termination.  Payment of amounts described in this Section 10(a) (other
than amounts with respect to COBRA) shall be made in a lump sum within three (3)
business days of the date of termination.




If any portion of the payments which the Employee has the right to receive from
the Company, or any affiliated entity or successor, hereunder would constitute
“excess parachute payments” (as defined in Section 280G of the Internal Revenue
Code) subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, such excess parachute payments shall be reduced to the largest amount that
will result in no portion of such excess parachute payments being subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code.




The Employee will not be entitled to any benefits or other entitlements under
this section unless a Change of Control actually occurs.  Any amounts payable
pursuant to this Section 10 shall not duplicate amounts payable under Section 9
and vice versa.




(b)

Change of Control.  A “Change of Control” of the Company will be deemed to have
occurred: (i) upon any person or group (within the meaning of applicable
securities laws) acquiring or having beneficial ownership of more than 50% of
the voting power (including voting power exercisable on a contingent or deferred
basis as well as immediately exercisable voting power) of the Company (excluding
only any person or group having greater than 30% beneficial ownership as of the
date of this Agreement), whether as a result of a tender offer or otherwise; or
(ii) upon the consummation of a merger or consolidation in which the Company is
a constituent corporation and in which the Company’s stockholders immediately
prior thereto will beneficially own, immediately thereafter, securities of the
Company or any surviving or new corporation resulting therefrom having less than
a majority of the voting power of the Company or any such surviving or new
corporation; or (iii) upon the consummation of a sale, lease, exchange or other
transfer or disposition by the Company of all or substantially all of its assets
to any person or group or related persons.





5
















Section 11.

Agreement Not to Compete or Solicit




(a)

Covenant Not to Compete.  The Employee hereby covenants and agrees that at no
time during the Term of Employment nor for a period of nine (9) months (such
period to be eighteen (18) months in the case of a termination resulting in
payments pursuant to Section 10) immediately following the termination of the
Employee’s employment will he for himself or on behalf of any other person,
partnership, company or corporation, directly or indirectly, acquire any
financial or beneficial interest in (except as provided in the next sentence),
provide consulting or other services to, be employed by, or own, manage, operate
or control any entity engaged in the archival data management software business
similar to the business engaged in by the Company or its subsidiaries at the
time of such termination of employment.  Notwithstanding the preceding sentence,
the Employee will not be prohibited from owning less than one percent (1%) of
any publicly traded corporation, whether or not such corporation is in
competition with the Company.




(b)

Non-Solicitation.  The Employee hereby covenants and agrees that, at all times
during the Term of Employment and for a period of nine (9) months (such period
to be eighteen (18) months in the case of a termination resulting in payments
pursuant to Section 10) immediately following the termination thereof, the
Employee will not directly or indirectly (through an entity controlling,
controlled by, or under common control with the Employee) employ or seek to
employ any person or entity employed at that time by the Company or any of its
subsidiaries, or otherwise encourage or entice such person or entity to leave
such employment.




(c)

Company Breach.  Should the Company materially breach its payment obligations to
the Employee under this Agreement, the Employee’s obligations under this Section
11 shall thereupon terminate.  The foregoing remedy available to the Employee
will not be deemed to limit or prevent the exercise by the Employee of any or
all further rights and remedies which may be available to the Employee hereunder
or at law or in equity.




Section 12.

Confidential Information




The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by him from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after his period of service with the Company,
except as may be required in the course of a legal or governmental proceeding.
 Upon request by the Company, the Employee agrees to deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all Company or affiliate memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to the Company’s or any
affiliate’s business and all property of the





6













Company or any affiliate associated therewith, which he may then possess or have
under his control.




Section 13.

Remedy




(a)

Should the Employee engage in or perform, either directly or indirectly, any of
the acts prohibited by Sections 11 or 12 hereof, it is agreed that any and all
severance payments and related benefits hereunder shall immediately terminate
and the Company will also be entitled to full injunctive relief, to be issued by
any competent court of equity, enjoining and restraining the Employee and each
and every other person, firm, organization, association, or corporation
concerned therein, from the continuance of such violative acts. The foregoing
remedies available to the Company will not be deemed to limit or prevent the
exercise by the Company of any or all further rights and remedies which may be
available to the Company hereunder or at law or in equity.




(b)

The Employee acknowledges and agrees that the covenants contained in this
Agreement are fair and reasonable in light of the consideration paid hereunder,
and the invalidity or unenforceability of any particular provision, or part of
any provision, of this Agreement will not affect the other provisions or parts
hereof.  If any provision hereof is determined to be invalid or unenforceable
and if any such provision will be so determined to be invalid or unenforceable
by reason of the duration or geographical scope of the covenants contained
therein, such duration or geographical scope, or both, will be reduced to a
duration or geographical scope solely to the extent necessary to cure such
invalidity.




Section 14.

Successors and Assigns




This Agreement will be binding upon and inure to the benefit of the Employee,
his heirs, executors, administrators and beneficiaries, and the Company and its
successors and assigns.




Section 15.

Governing Law




This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of New Jersey, without reference to rules relating to
conflicts of law.




Section 16.

Entire Agreement




This Agreement constitutes the full and complete understanding and agreement of
the parties and supersedes all prior understandings and agreements as to
employment of the Employee, including but not limited to the employment letter
agreement dated December 22, 2004 and the temporary salary adjustment letter
dated December 14, 2006.  This Agreement cannot be amended, changed, modified or
terminated without the written consent of the parties hereto.




Section 17.

Waiver of Breach








7













The waiver of either party of a breach of any term of this Agreement will not
operate nor be construed as a waiver of any subsequent breach thereof.




Section 18.

Notices




Any notice, report, request or other communication given under this Agreement
will be written and will be effective upon delivery when delivered personally,
by overnight courier or by fax.  Unless otherwise notified by any of the
parties, notices will be sent to the parties as follows: (i) if to the Employee,
at the address set forth in the Company’s records, and (ii) if to the Company,
to AXS-One Inc., 301 Route 17 North, Rutherford, NJ 07070, Attention: Chief
Executive Officer.




Section 19.

Severability




If any one or more of the provisions contained in this Agreement will be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.




Section 20.

Counterparts




This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.  Delivery of signatures by facsimile or electronic image
shall be valid for all purposes hereunder.




Section 21.

Temporary Salary Adjustment




This Agreement is subject to the temporary salary adjustment rider attached
hereto as Exhibit A, and notwithstanding any other provision contained in this
Agreement, the implementation of the provisions of such salary adjustment rider
shall not be deemed Good Reason or a breach of this Agreement in any respect.




[signature page follows]





8
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.







The Company:




AXS-ONE INC.










By: /s/ William P. Lyons__________________

Name: William P. Lyons

Title: Chief Executive Officer




Employee:










/s/ Joseph P. Dwyer______________________

Joseph P. Dwyer














9
















Exhibit A




Temporary Salary Adjustment Rider




Employee agrees to a reduction in his annual base salary for the calendar year
2007 from $250,000 to $150,000. Salary payments will continue to be made on the
15th and last day of each month in accordance with the Company’s ordinary
payroll practices. Effective January 1, 2008, assuming the Employee remains in
the Company’s employ, the Employee’s annual salary will revert to the annual
rate of $250,000, unless mutually agreed otherwise.




Additionally, in the event there is a Change of Control during calendar year
2007, the Employee’s annual base salary will thereupon revert to the current
rate of $250,000.  Should the Employee’s employment relationship with the
Company terminate during calendar year 2007 under circumstances whereby the
Employee would be entitled to payments set forth in Sections 9 or 10 of the
Agreement, such payments will be calculated at the Employee’s annual salary rate
of $250,000.






























































10





